Case 1:20-cv-00027-DBH Document 17 Filed 12/17/20 Page 1 of 11                                       PageID #: 1352




                                   UNITED STATES DISTRICT COURT
                                        DISTRICT OF MAINE

MAURICE S., JR. ,                                       )
                                                        )
                            Plaintiff                   )
                                                        )
v.                                                      )        No. 1:20-cv-00027-DBH
                                                        )
ANDREW M. SAUL,                                         )
Commissioner of Social Security,                        )
                                                        )
                            Defendant                   )

                             REPORT AND RECOMMENDED DECISION1

         This Social Security Disability (SSD) appeal raises the question of whether the

administrative law judge (ALJ) supportably found the plaintiff capable of performing work

existing in significant numbers in the national economy. The plaintiff seeks remand on the bases

that the ALJ (i) ignored assessments by Kirsten Milliken-Zumel, Ph.D., of limitations caused by

his post-traumatic stress disorder (PTSD) and Molly C. Jennings, P.A., of limitations caused by

his lumbar degenerative disc disease, flat feet, and asthma, (ii) purported to adopt the mental

residual functional capacity (RFC) assessment of James M. Claiborn, Ph.D., but deviated from it

without explanation, (iii) relied on the opinions of two agency nonexamining consultants, J.H.

Hall, M.D., and Anthony Pileggi, M.D., who did not have the benefit of review of an RFC

assessment by examining physician Nelson S. Haas, M.D., and (iv) erroneously rejected the

opinion of agency examining consultant Fred Fridman, D.O. See Itemized Statement of Specific


1
  This action is properly brought under 42 U.S.C. § 405(g). The commissioner has admitted that the plaintiff has
exhausted his administrative remedies. The case is presented as a request for judicial review by this court pursuant to
Local Rule 16.3(a)(2), which requires the plaintiff to file an itemized statement of the specific errors upon which he
seeks reversal of the commissioner’s decision and to complete and file a fact sheet available at the Clerk’s Office, and
the commissioner to file a written opposition to the itemized statement. Oral argument was held before me pursuant
to Local Rule 16.3(a)(2)(D), requiring the parties to set forth at oral argument their respective positions with citations
to relevant statutes, regulations, case authority, and page references to the administrative record.


                                                            1
Case 1:20-cv-00027-DBH Document 17 Filed 12/17/20 Page 2 of 11                       PageID #: 1353




Errors (“Statement of Errors”) (ECF No. 11) at 12-17. I find no reversible error and, accordingly,

recommend that the court affirm the commissioner’s decision.

       Pursuant to the commissioner’s sequential evaluation process, 20 C.F.R. § 404.1520;

Goodermote v. Sec’y of Health & Human Servs., 690 F.2d 5, 6 (1st Cir. 1982), the ALJ found, in

relevant part, that the plaintiff met the insured status requirements of the Social Security Act

through December 31, 2020, Finding 1, Record at 17; that he had the severe impairments of

degenerative joint disease of the right knee and PTSD, Finding 3, id.; that he had the RFC to

perform light work as defined in 20 C.F.R. § 404.1527(b), except that he could stand and/or walk

for about four hours in an eight-hour workday, push and pull at the light weight limits, occasionally

climb ramps, stairs, ladders, ropes, and scaffolds, and occasionally stoop, kneel, crouch, and crawl,

could perform simple to moderately detailed tasks and work in sight of coworkers but could not

perform work requiring teamwork or collaborative work, could never work with the public, and

could adapt to occasional changes in the work environment, Finding 5, id. at 21; that, considering

his age (36 years old, defined as a younger individual, on his alleged disability onset date, June 10,

2015), education (at least high school), work experience (transferability of skills immaterial), and

RFC, there were jobs existing in significant numbers in the national economy that he could

perform, Findings 7-10, id. at 30-31; and that he, therefore, had not been disabled from June 10,

2015, his alleged onset date of disability, through the date of the decision, September 18, 2019,

Finding 11, id. at 32. The Appeals Council declined to review the decision, id. at 1-3, making the

decision the final determination of the commissioner, 20 C.F.R. § 404.981; Dupuis v. Sec’y of

Health & Human Servs., 869 F.2d 622, 623 (1st Cir. 1989).

       The standard of review of the commissioner’s decision is whether the determination made

is supported by substantial evidence. 42 U.S.C. § 405(g); Manso-Pizarro v. Sec’y of Health



                                                  2
Case 1:20-cv-00027-DBH Document 17 Filed 12/17/20 Page 3 of 11                     PageID #: 1354




& Human Servs., 76 F.3d 15, 16 (1st Cir. 1996). In other words, the determination must be

supported by such relevant evidence as a reasonable mind might accept as adequate to support the

conclusion drawn. Richardson v. Perales, 402 U.S. 389, 401 (1971); Rodriguez v. Sec’y of Health

& Human Servs., 647 F.2d 218, 222 (1st Cir. 1981).

         The ALJ reached Step 5 of the sequential evaluation process, at which stage the burden of

proof shifts to the commissioner to show that a claimant can perform work other than his past

relevant work. 20 C.F.R. § 404.1520(g); Bowen v. Yuckert, 482 U.S. 137, 146 n.5 (1987);

Goodermote, 690 F.2d at 7. The record must contain substantial evidence in support of the

commissioner’s findings regarding the plaintiff’s RFC to perform such other work. Rosado v.

Sec’y of Health & Human Servs., 807 F.2d 292, 294 (1st Cir. 1986).

                                           I. Discussion

                A. Error in Ignoring Milliken-Zumel and Jennings Assessments

         The plaintiff first argues that the ALJ erred in ignoring limitations assessed by Dr.

Milliken-Zumel and PA Jennings, both of whom performed compensation and pension

examinations for the U.S. Department of Veterans Affairs. See Statement of Errors at 13-14;

Record at 626-39, 702-23. As the commissioner rejoins, see Defendant’s Opposition to Plaintiff’s

Statement of Errors (“Opposition”) (ECF No. 14) at 17-20, the plaintiff demonstrates no reversible

error.

         The plaintiff asserts that Dr. Milliken-Zumel “identified several areas of occupational and

social impairment caused by PTSD symptoms, to a greater extent than was found by the ALJ” or

by Dr. Claiborn, on whose opinion she relied in determining the plaintiff’s mental RFC. Statement

of Errors at 13. However, while Dr. Milliken-Zumel checked boxes indicating that the plaintiff

had (i) “[o]ccupational and social impairment with reduced reliability and productivity[,]” Record

at 703, and (ii) several PTSD-related symptoms, including depressed mood, anxiety, mild memory

                                                  3
Case 1:20-cv-00027-DBH Document 17 Filed 12/17/20 Page 4 of 11                        PageID #: 1355




loss, difficulty understanding complex commands, and difficulty in establishing and maintaining

effective work and social relationships, see id. at 709, she did not set forth specific work-related

limitations caused by the plaintiff’s PTSD, see id. at 702-14. The Milliken-Zumel report, hence,

cannot supply the foundation for a conclusion that the plaintiff had greater mental restrictions in

performing tasks and interacting with coworkers and others than those assessed by the ALJ. See,

e.g., Brooks v. Berryhill, No. 2:16-cv-00553-NT, 2017 WL 4119587, at *5 (D. Me. Sept. 17, 2017)

(rec. dec., aff’d Oct. 4, 2017) (source who did not translate claimant’s purported difficulties into

specific limitations “did not offer an RFC opinion for the ALJ to consider”).

        The plaintiff next asserts that the ALJ erred in considering PA Jennings’ evaluations of his

lumbar spine degenerative disc disease, flat feet, and asthma. See Statement of Errors at 13-14.

He argues that the error was not harmless because:

        1.     Although the ALJ neglected to address the impact of the plaintiff’s back

impairment on his functioning, PA Jennings found that the impairment required him “to be

cautious when doing repetitive bending and heavy lifting[,]” compare Record at 17-18 with id. at

id. at 723;

        2.      Although the ALJ assessed no environmental limitations, PA Jennings stated he

should “avoid working in a very dusty environment with high levels of particulate matter” and

wear a mask as needed, compare Finding 5, id. at 21 with id. at 639, and all three jobs on which

the ALJ relied “likely . . . involve the ‘high levels of particulate matter’” that PA Jennings indicated

the plaintiff needed to avoid, Statement of Errors at 13-14;

        3.      Although the ALJ rejected the finding of Drs. Haas and Katz that the plaintiff

required a 10-minute break from standing or walking each hour, see Record at 25, which the

vocational expert (VE) testified would preclude work if the required break took the individual



                                                   4
Case 1:20-cv-00027-DBH Document 17 Filed 12/17/20 Page 5 of 11                        PageID #: 1356




away from the workstation, see id. at 56, PA Jennings assessed a similar need “to be able to take

periodic sitting breaks as needed, during [the] work day, if on his feet a lot[,]” id. at 635.

       On the first point, as the commissioner notes, see Opposition at 19, any error in ignoring

PA Jennings’ assessment of a need to be “cautious” in repetitive bending and heavy lifting is

harmless because it is not a specific functional limitation, see, e.g., Brooks, 2017 WL 4119587, at

*5. In any event, the ALJ addressed those concerns in limiting the plaintiff to only occasional

stooping (bending at the waist) and a light exertional capacity (lifting/carrying no more than 10

pounds frequently and 20 pounds occasionally), see Finding 5, Record at 21; 20 C.F.R. §

404.1567(b) (defining light work); SSR 83-10, 1983 WL 31251, at *6 (1983) (defining stooping

as “a type of bending in which a person bends his or her body downward and forward by bending

the spine at the waist”).

       On the second point, the commissioner correctly observes that any error is harmless

because only one of the three jobs on which the ALJ relied entails exposure to atmospheric

conditions. See Opposition at 19-20; Record at 31; compare Dictionary of Occupational Titles

(DOT) (U.S. Dep’t of Labor 4th ed. 1991) § 712.687-010, 1991 WL 679245 (Jan. 1, 2016) (present

in job of assembler, plastic hospital products) with id. § 727.687-022, 1991 WL 679664 (Jan. 1,

2016) (not present in job of assembler, dry cell and battery), id. § 789.687-066, 1991 WL 681266

(Jan. 1, 2016) (not present in garment folder job).

       Finally, on the third point, as the commissioner contends, see Opposition at 19, any error

is harmless because the ALJ found the nearly identical June 2015 Haas opinion, assessing a need

to “sit or change position up to 10 minutes for every hour of standing[,]” “inconsistent with the

improvement in the [plaintiff]’s condition with physical therapy and ibuprofen, as demonstrated

in subsequent treatment records,” Record at 25. She deemed the Hall and Pileggi opinions, which



                                                   5
Case 1:20-cv-00027-DBH Document 17 Filed 12/17/20 Page 6 of 11                       PageID #: 1357




were “based on a review of update[d] medical evidence, . . . more persuasive.” Id. The plaintiff

offers no reason to doubt that the ALJ likewise would have deemed the Jennings opinion

inconsistent with the longitudinal evidence of record. See Statement of Errors at 13-14.

                         B. Error in Deviating from Claiborn Opinion

        The plaintiff next seeks remand on the basis that, while the ALJ purported to adopt the

Claiborn opinion in toto, she deviated from it without explanation. See Statement of Errors at 14-

15. As he observes, see id. at 14, while Dr. Claiborn found that he could “work in small groups

(less than 10 people) but not interact with the general public[,]” Record at 1207, elaborating at

hearing that he would be “reasonably able to interact with a group of coworkers and peers that

w[as] not overly large in size or constantly changing” and to “interact[] with a consistent group of

people over time[,]” id. at 45, the ALJ found that he could “work in sight of co-workers but no

work requiring teamwork or collaborative work” and could “never work with the public[,]”

Finding 5, id. at 21.

        The plaintiff contends, and his counsel emphasized at oral argument, that the ALJ’s

limitation is less restrictive than that of Dr. Claiborn because it would permit him to be in sight of

potentially large, changing groups of people – a situation that aggravates his PTSD symptoms. See

Statement of Errors at 15. He argues that the error is harmful because “it is unclear whether the

jobs identified in the ALJ’s decision at step five based upon vocational testimony would be

available with the more specific interactive limitation set forth in Dr. Claiborn’s opinion[,]” id. at

14, warranting remand. By contrast, the commissioner characterizes the ALJ’s limitation as more

restrictive than that of Dr. Claiborn, rendering any error harmless. See Opposition at 15-16.

        The commissioner has the better argument. Dr. Claiborn’s restriction speaks to the

plaintiff’s ability to work and/or interact with coworkers. The ALJ’s finding that he could work



                                                  6
Case 1:20-cv-00027-DBH Document 17 Filed 12/17/20 Page 7 of 11                                      PageID #: 1358




in sight of coworkers, but not with them, is thus more restrictive than that of Dr. Claiborn,

rendering any error harmless. While the plaintiff asserts that, because of his PTSD symptoms, he

was “extremely uncomfortable, anxious, and vigilant around large groups of people, whether or

not he was required to have any close interaction with them,” Statement of Errors at 15, he does

not identify any opinion of Dr. Claiborn that his symptoms precluded him from proximity to

groups of coworkers of any size.2

                      C. Misplaced Reliance on Hall, Pileggi RFC Assessments

         The plaintiff next contends that the ALJ’s reliance on the Hall and Pileggi opinions was

misplaced because they did not have the benefit of a June 30, 2015, physical RFC assessment of

Dr. Haas – an omission that also skewed their evaluation of the opinion of Dr. Katz, who had

expressly stated that he agreed with the Haas restrictions. See Statement of Errors at 15-16. He

adds that, although the ALJ evaluated the Haas and Katz opinions, she erroneously (i) found that

the Haas opinion, dated June 30, 2015, was rendered on or before the plaintiff’s alleged onset date

of disability, June 10, 2015, and (ii) focused on Dr. Katz’s statement that there was a lack of

objective findings demonstrating a significant impairment when Dr. Katz indicated that the

plaintiff continued to experience knee pain and adopted the permanent restrictions assessed by Dr.

Haas. See id. at 15-16. He contends that these errors were not harmless because two vocational

experts testified that the limitations on standing and walking set forth in the Katz and Haas opinions

would preclude gainful employment. See id. at 16. I find no reversible error.

         The commissioner concedes that Dr. Hall, at the initial stage of review, did not have the

Haas opinion. See Opposition at 13-14. However, he represents that it was available to Dr. Pileggi



2
 At oral argument, the plaintiff’s counsel pointed to testimony of Dr. Claiborn at page 45 of the hearing transcript;
however, that testimony addresses the plaintiff’s ability to interact with a group of coworkers that was not overly large
or constantly changing, not his ability to be in sight of them. See Record at 45.

                                                           7
Case 1:20-cv-00027-DBH Document 17 Filed 12/17/20 Page 8 of 11                       PageID #: 1359




based on his counsel’s review of the electronic case folder, arguing that notations at the

reconsideration stage of review that the agency did not have the Haas restrictions were merely

carried over from the initial stage of review, a common occurrence. See id. at 13-14 & nn. 4-5;

Record at 96, 99, 113. Yet, while the plaintiff’s counsel conceded at oral argument that the Haas

opinion was available to Dr. Pileggi, he disputed that Dr. Pileggi reviewed it, pointing out that the

commissioner’s notice of denial of the claim on reconsideration does not list the Haas opinion

among new materials reviewed at that stage. See Record at 127-29.

       Even assuming that Dr. Pileggi did not review the Haas opinion, I conclude that remand is

unwarranted on that basis. As the commissioner observes, see Opposition at 13-14, both Drs. Hall

and Pileggi had the benefit of review of a workers’ compensation form in which Dr. Katz explicitly

set forth, as his own, the limitations assessed by Dr. Haas, see Record at 90, 96, 113, 572. The

plaintiff does not explain, and it is not self-evident, that knowledge that these were the restrictions

set forth by Dr. Haas would have swayed Dr. Hall or Dr. Pileggi to include them in their RFC

assessments. See Statement of Errors at 15-16. In any event, the ALJ addressed and discounted

Dr. Haas’ restrictions on the basis – unchallenged by the plaintiff – that they were “inconsistent

with the improvement in the [plaintiff]’s condition with physical therapy and ibuprofen, as

demonstrated in subsequent treatment records[.]” Record at 25 (citations omitted).

       Turning to the second point, as the commissioner observes, see Opposition at 14-15, the

ALJ correctly described the Haas opinion as having been rendered in June 2015, compare Record

at 25 with id. at 541-45. While Dr. Haas indicated that he examined the plaintiff on June 23, 2015,

see id. at 541, 13 days after the plaintiff’s alleged onset of disability, the ALJ’s error in further

describing the Haas opinion as “rendered . . . at the claimant’s alleged onset date or before[,]” id.

at 25, is immaterial. As the commissioner notes, see Opposition at 15, the error does not undermine



                                                  8
Case 1:20-cv-00027-DBH Document 17 Filed 12/17/20 Page 9 of 11                       PageID #: 1360




the ALJ’s substantive point: that the June 2015 Haas opinion did not capture improvements in the

plaintiff’s condition postdating that time, see Record at 25.

       Turning to the final point, the ALJ reasonably perceived a conflict between Dr. Katz’s

statement that he agreed with the Haas limitations and his statement that the plaintiff did “‘not

have any significant impairment as he has full range of motion, no instability,’” and no

“‘significant degenerative changes noted on x-rays.’” Id. (quoting id. at 567) (citation omitted).

She correctly noted that Drs. Hall and Pileggi described Dr. Katz as not only indicating that the

plaintiff had no impairment but also articulating the basis for that conclusion. See id. at 25, 99,

115.

       The plaintiff, hence, falls short of demonstrating reversible error in the ALJ’s reliance on

the Hall and Pileggi opinions.

                            D. Error in Rejecting Fridman Opinion

       The plaintiff next seeks remand on the basis that the ALJ erred in characterizing the

Fridman opinion as based heavily on the plaintiff’s subjective complaints. See Statement of Errors

at 16-17. I find no reversible error.

       Following a March 22, 2018, examination, Dr. Fridman concluded, inter alia, that the

plaintiff was able to sit for two hours at a time before needing a break and for up to six hours in an

eight-hour workday, stand for one hour at a time before needing a break and for up to three hours

in an eight-hour workday, and walk for 30 minutes at a time before needing a break and for up to

two hours in an eight-hour workday. See id. at 1024.

       The ALJ found the Fridman opinion “unpersuasive[,]” deeming it “too restrictive in light

of the evidence as a whole[,]” noting that Dr. Fridman was “a one-time examiner who did not

review the [plaintiff]’s medical records[,]” and characterizing Dr. Fridman’s findings as



                                                  9
Case 1:20-cv-00027-DBH Document 17 Filed 12/17/20 Page 10 of 11                       PageID #: 1361




 inconsistent with the plaintiff’s “general lack of treatment in 2017, 2018, and 2019,” “his mostly

 unremarkable findings upon examination during the same period[,]” and his “generally

 independent activities of daily living, including cooking, cleaning, taking his dog outside on a

 frequent basis, riding motorcycles, plowing snow, and going to his son’s basketball games.” Id.

 at 25 (citations omitted). She explained that she found the Hall and Pileggi opinions “more

 persuasive” and that both had “noted that Dr. Fridman’s opinion relied heavily” on the plaintiff’s

 subjective reports and was unsupported by “the totality of the evidence[.]” Id.

        The plaintiff protests that the finding that Dr. Fridman relied heavily on subjective

 complaints is unsupported by substantial evidence, Dr. Fridman having (i) noted that he based his

 opinion on his objective examination findings, identifying 11 specific abnormal findings related

 to the plaintiff’s right-knee impairment, (ii) described the plaintiff’s “past diagnostic and surgical

 treatment for knee pain,” and (iii) assessed less restrictive limitations than those claimed by the

 plaintiff. Statement of Errors at 16-17. I find no reason to disturb the ALJ’s weighing of this

 opinion evidence.

        That Dr. Fridman noted abnormalities on examination, seemingly reviewed medical

 records, and assessed less restrictive limitations than alleged by the plaintiff does not suffice to

 call into question the ALJ’s adoption of the view of two experts, Drs. Hall and Pileggi, that he

 relied heavily on the plaintiff’s subjective complaints. In any event, even if the ALJ erred in that

 regard, any error is harmless. She primarily discounted the Fridman opinion on the valid basis,

 unchallenged by the plaintiff, that it was inconsistent with the longitudinal record as a whole,

 including subsequent evidence of lack of treatment, mostly unremarkable findings on examination,

 and activities of daily living. See Record at 25; Statement of Errors at 16-17.

                                           II. Conclusion

        For the foregoing reasons, I recommend that the commissioner’s decision be AFFIRMED.

                                                  10
Case 1:20-cv-00027-DBH Document 17 Filed 12/17/20 Page 11 of 11                      PageID #: 1362




                                              NOTICE


        A party may file objections to those specified portions of a magistrate judge’s report or
 proposed findings or recommended decisions entered pursuant to 28 U.S.C. § 636(b)(1)(B) for
 which de novo review by the district court is sought, together with a supporting memorandum
 and request for oral argument before the district judge, if any is sought, within fourteen (14)
 days after being served with a copy thereof. A responsive memorandum and any request for
 oral argument before the district judge shall be filed within fourteen (14) days after the filing of
 the objection.

         Failure to file a timely objection shall constitute a waiver of the right to de novo review
 by the district court and to appeal the district court’s order.

        Dated this 17th day of December, 2020.
                                                      /s/ John H. Rich III
                                                      John H. Rich III
                                                      United States Magistrate Judge




                                                 11
